



FIRST AMENDMENT TO CREDIT DEFAULT PROTECTION AGREEMENT
This FIRST AMENDMENT TO CREDIT DEFAULT PROTECTION AGREEMENT (this “Amendment”)
is made and entered into as of April 24, 2019 by and between Elastic SPV, Ltd.,
an exempted company incorporated with limited liability under the laws of the
Cayman Islands (“ESPV”) and Elastic Louisville, LLC, a Delaware limited
liability company fka Elastic@Work, LLC ("Elastic").
Recitals
WHEREAS, Elastic and ESPV are parties to that certain Credit Default Protection
Agreement, dated as of July 1, 2015 (the “Original Agreement”); and
WHEREAS, in accordance with Section 13 of the Original Agreement, Elastic and
ESPV desire to amend certain provisions of the Original Agreement on the terms
set forth herein.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
Agreement
1.Capitalized Terms. Capitalized terms used and not otherwise defined herein
shall have the respective meanings ascribed to them in the Original Agreement.
2.Amendments to Original Agreement. Subject to the terms and conditions of this
Amendment, the Original Agreement is amended as follows:
(a)All references to E@W in the Original Agreement are hereby deleted and
replaced with references to Elastic.
(b)The definition of “Reserve Deposit” set forth in Section 1 of the Original
Agreement is hereby amended by deleting such definition in its entirety and
substituting the following:
"Reserve Deposit" shall mean an amount equal to the LTV Covenant Cure Amount (as
defined in the Financing Agreement)."
(c)Deposits into Operating Account. Section 3 of the Original Agreement is
hereby deleted in its entirety and replaced with the following:
"3.    Deposits into Operating Account. If an LTV Covenant Default would occur
as provided in Section 8.1(a) of the Financing Agreement, then Elastic shall
deposit or cause to be deposited an amount equal to the Reserve Deposit into the
Operating Account. The Reserve Deposits shall be used solely (i) for the payment
by Elastic of ESPV Credit Default Payments pursuant to the terms of this
Agreement, and (ii) for the purchase by ESPV of Participation Interests pursuant
to the Participation Agreement and the Participation Interest Purchase and Sale
Agreement."
(d)Withdrawal of Reserve Deposits from the Operating Account. Section 4 of the
Original Agreement is hereby deleted in its entirety and replaced with the
following:
"4.    Withdrawal of Reserve Deposits from the Operating Account. Solely to the
extent necessary to satisfy its obligations under Section 2(c), Elastic may
request ESPV to withdraw Reserve Deposits from the Operating Account from time
to time. Additionally, if the Credit Parties would still remain in compliance
with the Loan to Value Ratio after giving effect to a return of funds, Elastic
may request ESPV to return such amount of the Reserve Deposits to Elastic."







--------------------------------------------------------------------------------





3.Reference to and Effect Upon the Original Agreement. Except as specifically
amended hereby, all terms, conditions, covenants, representations and warranties
contained in the Original Agreement shall remain in full force and effect. From
and after the date hereof, the term “Agreement” in the Original Agreement shall
mean the Original Agreement, as amended by this Amendment
4.Severability. The invalidity, illegality, or unenforceability of any provision
in or obligation under this Amendment in any jurisdiction shall not affect or
impair the validity, legality, or enforceability of the remaining provisions or
obligations under this Amendment or of such provision or obligation in any other
jurisdiction. If feasible, any such offending provision shall be deemed modified
to be within the limits of enforceability or validity; provided that if the
offending provision cannot be so modified, it shall be stricken and all other
provisions of this Amendment in all other respects shall remain valid and
enforceable.
5.Further Assurances. The parties shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Amendment and the consummation of the transactions contemplated
hereby.
6.No Strict Construction. The language used in this Amendment will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
7.Headings. The headings of this Amendment are for convenience of reference and
shall not form part of, or affect the interpretation of, this Amendment.
8.Signatures. This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. Signatures of the parties hereto transmitted by
facsimile or by electronic media or similar means shall be deemed to be their
original signature for all purposes.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each party has caused its signature page to this Amendment
to be duly executed as of the date first written above.




ESPV:


ELASTIC SPV, LTD., an exempted company incorporated with limited liability under
the laws of the Cayman Islands, as Borrower






By:    /s/ Andrew Dean                


Name: Andrew Dean


Title: Director






Elastic:


ELASTIC LOUISVILLE, LLC, a Delaware limited liability company




By:     /s/ Ken Rees                    


Name: Ken Rees


Title: Chief Executive Officer





